Citation Nr: 0605687	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  97-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for multiple shrapnel 
wounds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to August 
1965 and from May 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The veteran's claim was previously before the Board in 
September 2004 and remanded for further development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The matter has been returned 
to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran did not incur multiple shrapnel wounds due to 
any incident of active military service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for multiple shrapnel wounds are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters which meet the notification requirements 
of the VCAA, including letters dated in August 2002 and 
September 2004, prior to readjudicating his claim in the 
September 2005 supplemental statement of the case (SSOC).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ pursuant to the September 2004 Board 
remand, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided in September 2004, the claim 
was readjudicated in the September 2005 SSOC provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument over the years in support of his claim.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of her claims.  Id. at 120-21.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the August 2002 
and September 2004letters as to what kinds of evidence was 
needed to substantiate the claim for service connection.  The 
veteran was informed that evidence towards substantiating his 
claims would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Further, the August 1996 
rating decision, the July 1997 statement of the case (SOC), 
and the January 2000, January 2003, April 2003, and September 
2005 SSOCs, in conjunction with the VCAA letters, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate that claim.  

In the September 2004 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claim.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination dated 
between 1970 and 2005 have been obtained in support of the 
claim on appeal.  The Board notes that attempts to obtain 
private medical records from St. Mary's Hospital resulted in 
a negative response.  See response dated in July 1994.  
Attempts to obtain any additional service medical records 
from the National Personnel Records Center (NPRC), the 
Wisconsin National Guard, and the 24th Evacuation Hospital 
also resulted in negative responses.  See responses dated in 
November 1969, April 1970, May 1970 and February 1971.  Any 
further attempts to locate any additional service medical 
records would be futile.  38 C.F.R. § 3.159(c)(1),(2).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for multiple shrapnel wounds to the arms and left 
thigh.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  He asserts that the injuries were 
sustained as a result of a rocket explosion in 1969 while he 
was constructing a building in Vietnam.  However, contrary to 
the veteran's present reports, the service medical records 
are wholly devoid of any mention of relevant treatment, 
symptoms or complaints of multiple shrapnel wounds.  An entry 
dated in May 1969 indicates the veteran fell four feet and 
sustained a cut on his right arm.  The treatment provider 
noted the veteran landed on an electrical box.  The veteran 
had a deep laceration and decreased touch to pinprick on his 
right arm.  There was no mention of a rocket attack or any 
indication the injury was sustained as a result of multiple 
shrapnel wounds.  There were no findings or complaints with 
respect to the veteran's left thigh.

The veteran again reported injuring his right arm while 
constructing a building in Vietnam on his October 1969 Report 
of Medical History.  There were no objective findings of 
multiple shrapnel wounds to the arms or left thigh on the 
corresponding report of medical examination.

In March 1970, only five months after the veteran's discharge 
from active duty service, he was afforded a VA examination.  
The examiner noted the veteran complained of a deep cut on 
the anterior aspect of the right arm incurred in May 1969 
when he fell on an electrical box.  The veteran did not 
report any multiple shrapnel wounds as a result of a rocket 
explosion in service, nor were there any objective findings 
of any shrapnel wounds.  

The veteran first reported that he was injured in a rocket 
attack in Vietnam when a metal box hanging in a tent hit him 
as the tent collapsed in May 1994, some 25 years after his 
separation from active service.  See VA outpatient treatment 
record dated May 11, 1994.  Upon VA examination in April 
1995, the veteran reported that scars on the right axilla 
were the result of wood and metal shrapnel injuries.  While 
the examiner diagnosed the veteran with a well-healed 
surgical scar of the right axilla, status post repair of 
shrapnel injury in service, the Board is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Further, medical history recorded by 
the appellant of the examiner, is not competent medical 
evidence of a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As noted above, there is no evidence in service that 
the veteran sustained multiple shrapnel wounds to his right 
axilla.

The Board notes that an October 1995 VA medical opinion also 
indicated the veteran had multiple shrapnel injuries to both 
arms with residual causalgia.  An August 1997 medical 
opinion, noted the veteran reported a rocket attack in 
Vietnam, in which he sustained multiple injuries to the right 
arm, hand, and neck, including the right axilla.  An old 
brachial plexus injury was opined to be secondary to the 
shrapnel in 1969.  The Board does not find these opinions 
probative for the same reasons set forth in the previous 
paragraph.  The opinions were both based on an inaccurate 
medical history provided by the veteran.  See Godfrey, 8 Vet. 
App. at 121; LeShore, 8 Vet. App. at 409.

In a November 2004 statement, the veteran further asserted 
that he had a piece of shrapnel in his left thigh, which was 
the result of the May 1969 rocket attack.  However, upon VA 
examination in June 2005, there was no radiographic evidence 
of any retained metallic foreign body in the veteran's left 
thigh or any current evidence of any shrapnel injury to the 
left thigh.

Service connection is currently in effect for causalgia of 
the right upper extremity, degenerative changes of the right 
shoulder associated with causalgia of the right upper 
extremity, and a scar of the right axilla.  While the veteran 
contends that these are the result of multiple shrapnel 
wounds sustained in service, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   Further, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of multiple shrapnel injuries to the arms 
or left thigh during the veteran's active duty service.  
Moreover, there are no probative opinions of record, that the 
veteran's current complaints are related to his active duty 
service.




The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
ORDER

Entitlement to service connection for multiple shrapnel 
wounds is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


